          Case 1:20-cv-00789-LY Document 33 Filed 12/28/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT                          FILED
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION                                  DEC 2 8
                                                                                              2020

KENNETH SEMIEN, JONATHAN
FRANKS, SEAN PEVSNER, NATIONAL
FEDERATION OF THE BLIND OF
TEXAS; AND THE COALITION OF
TEXANS WITH DISABILITIES,
                PLAINTIFFS,

V.                                                  CAUSE NO. 1 :20-C V-789-LY

RUTH HUGHS, TEXAS SECRETARY
OF STATE, iN HER OFFICIAL
CAPACITY,
                 DEFENDANT.

                                  ORDER CLOSING CASE
      Before the court is the above entitled cause. On December23, 2020, Plaintiff filed Plaintiffs

Notice of Voluntary Dismissal     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i)

(Doe. #32). Accordingly,

      IT IS   HEREBY ORDERED that the case hereby CLOSED.

       SIGNED this                 day of December, 2020.




                                                ITED STA ES DISTRICT JUDGE
